DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application filed on 12/10/2018 does not claim any domestic or foreign priority.

Status of the Claims    
	Claims 1-7 and 9-21 are pending (claim set as filed on 09/28/2020).
Claims 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim for the reasons set forth below. Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 17-18 are withdrawn from consideration as being directed to a non-elected invention (see 37 CFR 1.142(b) and MPEP 821.03).
	Therefore, product claims 1-7, 9-16, and 19-21 are under examination.

Election/Restrictions
Newly submitted claims 17-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Group I: claims 1-7, 9-16, and 19-21 are drawn to topical formulations comprising thymol iodide, lanolin, petrolatum, zinc oxide, and olive oil (e.g., CPC A61K 9/06).

Inventions of Group I and Group II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the process for using the product as claimed can be practiced with another materially different product such as with oral or topical antibiotics (e.g. silver sulfadiazine, mupirocin, cephalosporins, nystatin, etc.), non-steroidal anti-inflammatory drugs, or anti-cancer drugs (e.g. fluorouracil). 
Furthermore, restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: 
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) which requires different search queries for each of the above four inventions;
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).
It would be an undue burden to search for more than one invention since the inventions have acquired a separate status in the art due to their different classifications (as evident on the front page of the pre-grant publication) their divergent subject matter.

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 

Affidavit/Declaration
The declaration under 37 CFR 1.132 filed on 09/28/2020 has been considered but it is moot in light of the new grounds or new combination of rejections necessitated by amendments as set forth in this office action. However, the Examiner’s response to arguments section will address the relevant portions for clarity of the record.

Withdrawal of Rejections
The response and amendments filed on 09/28/2020 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the substantive or essential claim rejections are detailed directly below and/or in the Examiner’s response to arguments section. 
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Interpretation
Regarding the base claim’s preamble, the recitation of “for treating ulcerations, decubitus ulcers, skin infections, wounds, skin cancer and other skin conditions” and “for treating skin lesions” have not been given patentable weight because it is an intended use. A preamble is 
Regarding claim 21’s transitional phrase of “consisting essentially of”, the MPEP at 2111.03 states “for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to comprising.
 
Examiner’s Response to Arguments
Applicant’s amendments filed on 09/28/2020 were sufficient to overcome the previous anticipation rejections from the last office action. Therefore, those anticipation rejections have been withdrawn necessitated by amendments.
However, upon further consideration of the claim amendments and after performing an updated search of the prior arts, the amended claimed invention remains unpatentable as being obvious over the cited combination of prior arts as set forth below. 

For the purposes of discussion, the Examiner will address Applicant’s previous remarks for additional clarity and guidance:
	In response to Applicant’s argument (addressing page 12 of the remarks) that the inventors have found that thymol iodide has unexpected benefits for promoting the healing of ulcerations, wounds, skin infection, and cancerous lesions, this argument is not persuasive 
I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable … the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel."
Thus, thymol iodide is considered to be old, well-known, and used for decades for the treatment of various skin conditions and merely discovering it has unexpected “inventiveness here is that it heals cancerous lesions externally on the skin as well when left in contact with the lesion” (instant specification at ¶ [0026]) does not render the chemical compound patentable because “a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present” (MPEP 2112.01 (II)).
	In response to Applicant’s argument that Dann ‘072 does not disclose an embodiment or an actual working example containing thymol iodide because it is optional, the MPEP at 2123 states that “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments … Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments”. In other words, although the reference may no longer be applicable for anticipation purposes, it may still be used under §103 as prior art for determining obviousness.
	In response to Applicant’s argument (addressing page 13 of the remarks) that Dann ‘072 directly criticizes, discredits, or otherwise discourages the use of oil-based protectants or barrier 
In response to Applicant’s argument (addressing page 14 of the remarks) that Dann ‘072’s upper limit for the amount of the optional conditioning agent is significantly lower than the amount lanolin recited in claim 1 (i.e., 30.8 to 60.8 wt.%) and there would not have been any motivation to employ an amount higher than disclosed by Dann ‘072, this argument is not persuasive because the prior office action on page 10 explained that the MPEP at 2144.05:
II.    ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Those working in the pharmaceutical arts would understand that the adjustments of particular conventional working conditions (e.g., concentration or amount of a compounded drug) is deemed a matter of judicious selection and routine optimization which is within the purview of the skill artisan. Moreover, one of ordinary skill in the art would reasonably understand the amount of ingredients used is influenced by various parameters such as the type of formulation (e.g. cream, ointment, liquid, emulsion, etc.), drug potency or stability, pharmacokinetic profiles, intended patient population, intended disease condition, etc. This is motivation for someone of ordinary skill in the art to practice or test the parameter widely to find those that are functional or optimal which then would be inclusive or cover the steps as instantly claimed. Absent any teaching of criticality by the Applicant concerning concentration, it would be prima facie 
In response to Applicant’s argument (addressing page 15 of the remarks) that Dann ‘072’s equates thymol iodide as being conditioning agents for which the upper limit of the skin conditioning agent is 10 wt.%, this argument is not persuasive because the base claims broadly recite a therapeutic effective amount but does not defined such meaning in the instant specification. However, assuming arguendo, it is noted that newly added claim 12 recites thymol iodide is from 0.70-1.0 wt% which would be met or fall within Dann ‘072’s upper limit range of conditioning agents. 
 In response to Applicant’s arguments (addressing pages 16-17 of the remarks) pertaining to the Dann ‘071 reference, these arguments are not persuasive for the same reasons reprised as explained above with regards to the Dann ‘072 reference. 

New Grounds of Rejections Necessitated by Amendments
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9, 12, 15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Stephan (US 2011/0217359 A1) in view of Redox Pharmachem (Thymol Iodide Data Sheet, 2006 - previously cited).
Stephan’s general disclosure relates to a pharmaceutical composition for treating decubitus ulcers and first degree burns (see abstract & ¶ [0002]-[0003]).
	Regarding claims 1 and 21, Stephan teaches the topical pharmaceutical composition comprises an antioxidant agent, a local anesthetic, a vasodilating agent, and an antifungal agent in a pharmaceutical acceptable carrier (see ¶ [0007]-[0008]). Stephan teaches “The active ingredients may be mixed as a paste to form a simple topical composition according to this invention. This may be applied directly to the skin. A paste emulsion is prepared by combining the pharmaceutically active components with a carrier such as the base used with a typical A and D ointment: a combination of one or more skin protecting agents from the group of lanolin, paraffin, petrolatum, mineral oil, and aloe” (see ¶ [0067]-[0068], [0085]). Stephan teaches suitable enhancers may be added to assist transportation into the skin such as plant extract oils include peanut oil, hemp, barag, olive oil, sunflower oil, soybean oil, monoi oil and macadamia oil, with olive oil being preferred (see ¶ [0076]-[0078]). Stephan teaches a drying agent that can be used is zinc oxide (see ¶ [0081]). 
Regarding claims 9 and 15 pertaining to the formulation, Stephan teaches the pharmaceutically acceptable carrier for topical application may be in the form of a spray, mist, aerosol, lotion, cream, aqueous or non-aqueous solution or liquid, gel, ointment, paste, unguent, emulsion or suspension (see ¶ [0024], [0072]). 
Regarding claims 19-20 pertaining to the bandage or dressing, Stephan teaches “the compositions of the present invention may also be applied to a bandage or cover that is adhered to the skin such that the composition is applied to the affected skin site for surface and/or transdermal delivery. The composition may also be in the form of a solid ulcer dressing having 
However, Stephan does not teach: thymol iodide and/or the particular claimed concentrations of the claimed ingredients as seen in claims 1-5, 12, and 21’s concentration limitations thereof.
Redox Pharmachem teaches that thymol iodide has indicated uses as an anti-fungal (see page 1: Uses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or perform a simple substitute of thymol iodide such as taught by Redox Pharmachem as the anti-fungal agent in Stephan’s topical pharmaceutical composition for treating decubitus ulcers and first degree burns. The MPEP at 2143(I) provides examples of exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results. Therefore, since thymol iodide is readily known in the art with an indicated use as an anti-fungal agent, using it to prevent fungal infections in Stephan’s teachings would be deemed a simple substitution of known elements and note that Stephan is not particularly limited to the antifungal agent (see ¶ [0054]).  
Furthermore, the claimed concentrations would have been prima facie obvious to one of ordinary skill in the art because the MPEP at 2144.05 states that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Those working in the the effective amount of the novel composition of this invention and frequency of administration may depend on a variety of factors, such as the components utilized, the general health of the subject being treated, and the physiological and dermatological characteristics of the subject being treated” (see ¶ [0064]). Thus, one of ordinary skill in the art would reasonably understand the amount of ingredients used is influenced by various parameters such as the type of formulation (e.g. cream, ointment, liquid, emulsion, etc.), drug potency or stability, pharmacokinetic profiles, intended patient population, intended disease condition, etc. This is motivation for someone of ordinary skill in the art to practice or test the parameter widely to find those that are functional or optimal which then would be inclusive or cover the steps as instantly claimed. Absent any teaching of criticality by the Applicant concerning concentration, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization.

Claims 1-5, 9, 12, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rahimi (US 2013/0011494 A1) in view of Redox Pharmachem (Thymol Iodide Data Sheet, 2006 - previously cited) and Vargas (US Patent no. 7,740,886). 
Rahimi’s general disclosure relates to a composition for the treatment of injuries, infectious or non-infectious sores, burns, varicose ulcers, old wounds and sunburns, in addition to a treatment of bed sore or decubitus ulcers (see abstract & ¶ [0002], [0009]). 
	Regarding claims 1 and 21, Rahimi teaches a composition comprising a predetermined amount of a plurality of therapeutic agents, a base, a plurality of vegetable oils, an antiseptic and a protective agent and powdered talc; wherein the base is petrolatum, the vegetable oil includes an olive oil in a quantity of 10.5% of the whole composition, and the protective agent is zinc oxide (see ¶ [0012], [0016], [0024]-[0028], [0030]-[0033]).
	Regarding claim 9 pertaining to the formulation, Rahimi teaches the composition is in the form of an ointment for external use only (see ¶ [0013], [0025]). 
Regarding claims 19-20 pertaining to the bandage or dressing, Rahimi teaches the ointment forms a cover or layer with a thickness of 2 or 3 millimeters over the wound site. The bandage of the wound causes the active substance of the medicine to release gradually to recover the infectious and non-infectious ulcers. In the case of deep ulcers, the ointment is to be rubbed on a piece of sterile gauze pad and then be kept inside the wound site in a way that the ointment is placed on the ulcer and thoroughly covers it (see ¶ [0037]-[0039]).
However, Rahimi does not teach: thymol iodide, lanolin, and/or the particular claimed concentrations of the claimed ingredients as seen in claims 1-5, 12, and 21’s concentration limitations thereof).
Redox Pharmachem teaches that thymol iodide has indicated uses as an anti-fungal (see page 1: Uses).
Vargas’ general disclosure relates to compositions for the treatment of bedsores or decubitus ulcers (see abstract & col. 1, lines 5-17). Vargas teaches a mixture a mixture including lanolin (see col. 2, lines 1-13).
It would have been first obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or substitute thymol iodide such as taught by Redox Pharmachem as the anti-fungal agent in Rahimi’s topical pharmaceutical composition for treating decubitus ulcers and first degree burns. The MPEP at 2143(I) provides examples of exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results. Therefore, since thymol iodide is readily known in the art with an indicated use as an anti-fungal agent, using it to prevent fungal infections in Rahimi’s teachings would be deemed a simple substitution of known elements and note that Rahimi is also directed to therapeutic agents for treating skin fungus and skin infections (see ¶ [0034]). Secondly, it would been further obvious to employ lanolin such as taught by Vargas in Rahimi’s composition because lanolin is considered to be a commonly employed pharmaceutical carriers for compounding topical formulations. In other words, one of ordinary skill in the art would have reasonably understood that lanolin is commonly used as a base or pharmaceutical vehicle for encompassing other active ingredients. The ordinary artisan would have had a reasonable expectation of success is because the cited references are in the same field of endeavor directed to topical formulations for the treatment of skin conditions such as decubitus ulcers. 
Furthermore, the claimed concentrations would have been prima facie obvious to one of ordinary skill in the art because the MPEP at 2144.05 states that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. .

 Claims 1-5, 9, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dann (US 2015/0231072 A1 or US 2015/0231071 A1, previously cited references but citations made to ‘072 for brevity) in view of Rahimi, Stephan, and Vargas.
Dann’s general disclosure relates to a sprayable emulsion which can be used for the treatment of various skin conditions such as decubitus ulcers, diaper rash, dry skin, superficial cuts, wounds, or any other condition where the topical application of an active composition is desired (see abstract & ¶ [0002], [0018], [0086]).
claims 1 and 21, Dann teaches a sprayable emulsion comprising a propellant, an emulsification system, an oil phase, a water phase, and active agent particles (see ¶ [0007]-[0008], [0037]). Dann further teaches the sprayable emulsion can further include conditioning agents to help condition the skin such as thymol iodide, lanolin, or a combination thereof (see ¶ [0065]-[0066]). Dann teaches the active agent can include zinc oxide particle which repel moisture and create a barrier between the skin and environment to protect the skin from excessive moisture (see ¶ [0038]-[0041], & Table 1). Dann teaches an active agent such as petrolatum which can act as moisture repellant materials (see ¶ [0042]), and plant-based oil such as olive oil for oil-in-water phase (see ¶ [0044]-[0045]). Dann teaches “the amount of active agent particles contained in the sprayable emulsion of the present invention can range from about 0.1 wt.% to about 30 wt.%, such as from 1 wt.% to about 25 wt.%, such as from about 2 wt.% to about 20 wt.% based on the total weight of the emulsion” (see ¶ [0043]).
Regarding claim 9, Dann teaches a sprayable emulsion comprising a propellant, an emulsification system, an oil phase, a water phase, and active agent particles (see ¶ [0007]-[0008], [0037]).
Regarding claim 12, Dann teaches “thymol iodide and magnesium sulfate may be particularly useful” and the “conditioning agents can be present in the sprayable emulsion in an amount ranging from about 0.05 wt.% to about 10 wt.%, such as from about 0.1 wt.% to about 7.5 wt. %, such as from about 0.5 wt.% to about 5 wt.% based on the total weight of the emulsion” (see ¶ [0066]) (MPEP 2131.03 (II)).
However, Dann ‘072 does not teach: a particular embodiment of the claimed combination; or the particular amounts or concentrations percentages (as set forth in base claims 1-5 and 21’s limitations and claims 2-5). 
Rahimi teaches that Vaseline or petrolatum “has a softening effect and is used as a base for the effective medication formula. As Vaseline extricates the effective materials slowly, it prevents auto-oxidation” (see ¶ [0032]). 
Regarding olive oil, Rahimi teaches “the vegetable oils have a high level of amino acids and fats. The high level of amino acids and fats softens the wound site and provides more adequate regulation of blood flow” (see ¶ [0030]). 
Regarding zinc oxide, Rahimi teaches “zinc oxide have some properties such as antiseptic, protective and sedative effects” (see ¶ [0033]). 
Regarding lanolin, Vargas teaches lanolin is used in a mixture for treating bedsore or decubitus ulcer (see abstract & col. 1, lines 5-17, & col. 2, lines 28-34). Stephan discloses that lanolin is a moisturizing agent that can be used in the treatment of decubitus ulcer (see ¶ [0085]).
It would have been obvious to one of ordinary skill in the art to envisage the claimed invention of a topical formulation comprising thymol iodide, lanolin, petrolatum, zinc oxide, and olive oil. Following the guidance of the cited arts, the ordinary artisan would have understood each ingredient’s particular function with respect for its purpose in treating decubitus ulcer, for example, because they are individual known in the art. The MPEP at 2144.06 states that: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven. Hence, absent unexpected results, the claimed combination of ingredients is deemed a simple selection of ingredients known in the art. The ordinary artisan would have had a reasonable expectation of success is because all of the cited 
Furthermore, regarding the claimed concentrations, for the reasons reprised from above, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Absent any teaching of criticality by the Applicant concerning concentration, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization.

Claims 1-7, 9-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Geltman (Symptom Management in Hospice Care, 1983) in view of Rahimi, Stephan, and Vargas.
Geltman’s general disclosure relates to symptomatic management in hospice patients (see abstract).
Geltman teaches applying thymol iodide powder to areas of superficial breakdown to treat decubitus ulcers in hospice patients (see page 80, left col.: Decubitus Ulcer).
However, Geltman does not teach: lanolin, petrolatum, zinc oxide, olive oil or concentrations thereof; or a cream formulation; or a medicated bandage/dressing.
Regarding petrolatum, Rahimi teaches that Vaseline or petrolatum “has a softening effect and is used as a base for the effective medication formula. As Vaseline extricates the effective materials slowly, it prevents auto-oxidation” (see ¶ [0032]). 

Regarding zinc oxide, Rahimi teaches “zinc oxide have some properties such as antiseptic, protective and sedative effects” (see ¶ [0033]). 
Regarding medicated bandage or dressing, Rahimi teaches bandage or dressing for covering the wound and medication (see ¶ [0037]-[0039]).
Regarding lanolin, Vargas teaches lanolin is used as a base in a mixture for treating bedsore or decubitus ulcer (see abstract & col. 1, lines 5-17, & col. 2, lines 28-34). Stephan teaches a cream formulation and discloses that lanolin is a moisturizing agent that can be used in the treatment of decubitus ulcer (see ¶ [0085]).
It would have been obvious to one of ordinary skill in the art to envisage the claimed topical formulation by individually adding lanolin, petrolatum, zinc oxide, and olive oil such as taught by Rahimi, Stephan, and Vargas to Geltman’s thymol iodide powder for an additive therapeutic effect. Following the guidance of the cited arts, the ordinary artisan would have understood each ingredient’s particular function with respect for its purpose in treating skin conditions such as decubitus ulcer, for example, because they are individual known in the art. The MPEP at 2144.06 states that: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven. Hence, absent unexpected results, the claimed combination of ingredients is deemed a simple selection of known ingredients in the art. The ordinary artisan would have had a reasonable expectation of 
Furthermore, regarding the claimed concentrations, for the reasons reprised from above, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Absent any teaching of criticality by the Applicant concerning concentration, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization.

Conclusion
	No claims were allowed.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653